Citation Nr: 0501897	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  98-11 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of 
frostbite of the face.

2.  Entitlement to service connection for disability of the 
knees manifested by swelling.

3.  Entitlement to service connection for skin cancer.

4.  Entitlement to service connection for disability 
manifested by loss of feeling of the upper legs.

5.  Entitlement to service connection for disability 
manifested by cramping of the legs.

6.  Entitlement to service connection for diabetes mellitus.




REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from  
July 1946 to January 1948 and from August 1950 to September 
1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) in February 2001, which vacated an 
April 1999 Board decision and remanded the case for 
additional development.  The appeal initially arose from a 
March 1998 rating decision by the Atlanta, Georgia, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Board remanded the case for additional development in August 
2001.

In an August 2004 rating decision the RO granted entitlement 
to service connection for the residuals of cold injury to the 
right foot, left foot, right hand, left hand, right ear, and 
left ear.  The veteran was notified that the determination 
was considered to be a complete resolution of his appeal as 
to these matters.  As the veteran has expressed no 
disagreement from the August 2004 rating decision, the Board 
finds the issues listed on the title page of this decision 
are the only matters remaining for appellate review.

In October 1998, the veteran testified at a videoconference 
hearing before a Veterans Law Judge who is unavailable to 
participate in the present decision.  The Board notes he 
failed to respond to correspondence issued December 2, 2004, 
offering him another hearing.  A copy of the transcript of 
the October 1998 hearing is of record.  Therefore, the Board 
finds the request for a personal hearing has been satisfied.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  A 
review of the record shows the veteran was notified of the 
VCAA by correspondence dated in February 2004.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2004).  

In this case, service records show the veteran sustained 
injuries as a result of action with enemy forces on June 7, 
1951.  Medical records, however, are negative for complaint, 
treatment, or diagnosis of any disorders related to 
frostbite, skin cancer, lower extremity problems, or diabetes 
mellitus.  The veteran's September 1951 separation 
examination revealed no clinical abnormalities.  

In April 1997, the veteran requested entitlement to service 
connection including for frostbite of the feet and for leg 
cramping, knee swelling, and loss of upper leg feeling 
secondary to frostbite.  He reported he had incurred 
frostbite during service in November 1950.  In statements 
submitted in support of these claims fellow servicemen 
recalled the veteran had endured extreme cold during service 
in the Chosin Reservoir Campaign and that he had been treated 
for frostbite to the hands, ears, and feet and for a 
secondary fungus to the toes due to frozen tissue.  

In November 1998, the veteran submitted copies of documents 
in support of his claim including a newspaper article 
reporting comments by VA's Chief Public Health and 
Environmental Hazards Officer relating diabetes, arthritis, 
and skin cancer as a long-term complication of frostbite.  

In association with a brief submitted in June 2000 the 
veteran provided a copy of a December 31, 1996, VA 
Undersecretary for Health's Information Letter addressing 
recommendations for the care and examination of veteran's 
with late effects of cold injuries.  That document noted that 
veterans of the Battle of the Chosin Reservoir were 
recognized as having suffered especially high rates of severe 
cold injuries.  It was also noted that it was important for 
VA staff to be familiar with recognized long-term and delayed 
sequelae of cold injuries, including peripheral neuropathy, 
skin cancer in frostbite scars, and arthritis, and that cold-
related problems could worsen as veterans grew older and 
developed complicating conditions such as diabetes and 
peripheral vascular disease.

A July 2004 VA examination report noted the examiner's 
impression that the veteran's loss of fat pad on the fingers 
with decreased sensation, onychomycosis with decreased 
sensation in the feet, and lesions on the ears with scaling 
skin were consistent with cold injury.  The examiner stated, 
however, that he was not aware that skin cancer, 
osteoarthritis, leg cramping, or diabetes mellitus could be 
related to cold injury and stated his opinion that these 
disorders were not due to the veteran's cold injury.  In 
light of the December 31, 1996, VA Undersecretary for 
Health's Information Letter specifically addressing these 
matters, the Board finds an additional medical opinion is 
required for adequate determinations of the matters on 
appeal.

Accordingly, this matter is REMANDED for the following:  

1.  The veteran should be scheduled for 
an examination by an appropriate medical 
specialist for opinions as to whether it 
is as likely as not that he has residuals 
of frostbite of the face, disability of 
the knees manifested by swelling, skin 
cancer, disability manifested by loss of 
feeling of the upper legs, disability 
manifested by cramping of the legs, or 
diabetes mellitus as a result of cold 
injuries during active service.  The 
claims folder must be available to, and 
reviewed by, the examiner.  The examiner 
should provide a complete rationale for 
any opinion given and should reconcile 
the opinion with the other medical 
evidence of record, including the 
December 31, 1996, VA Undersecretary for 
Health's Information Letter addressing 
recommendations for the care and 
examination of veteran's with late 
effects of cold injuries.

2.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal.  The RO must consider all 
applicable laws and regulations.  If the 
benefits sought remain denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



